Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered November 19, 1998, convicting defendant, after a jury trial, of four counts of robbery in the first degree and two counts of robbery in the second degree, and sentencing him, as a second felony offender, to four terms of 10 years and two terms of 5 years, all to run concurrently, unanimously affirmed.
*269The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
We perceive no basis for reduction of sentence. Concur— Rosenberger, J. P., Nardelli, Ellerin, Wallach and Rubin, JJ.